                                     S DISTRICT
                                  ATE           C
                                 T


                                                            O
                            S




                                                             U
                           ED




Dated: April 6, 2020

                                                              RT
                                                         ED
                                             ORDER
                       UNIT




                                        O
                                IT IS S

                                                     S   pero       R NIA
                                             seph C.
                       NO




                                     Judge Jo
                                                                    FO
                        RT




                                                                LI



                                ER
                           H




                                                            A




                                     N                          C
                                                       F
                                         D IS T IC T O
                                               R
